          Case 1:18-cv-05215-AT Document 73 Filed 06/01/20 Page 1 of 1



                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
PLUTARCO SANTOS,                                           DOC #:
                                                           DATE FILED: 6/1/2020
                              Plaintiff,

               -against-
                                                                 18 Civ. 5215 (AT)
ROSA LOPEZ,
                                                                      ORDER
                              Defendant.

ANALISA TORRES, District Judge:

       On January 30, 2020, this Court set this matter for a bench trial to commence on July
6, 2020. ECF No. 71. The Court ordered the parties to submit a joint pretrial order by May
22, 2020. Id. at 1. That submission is now overdue by 10 days.

       Accordingly, it is hereby ORDERED that the parties shall submit their joint pretrial
order by June 5, 2020.

       Moreover, in light of the COVID-19 pandemic, it is likely that the bench trial will have
to proceed via videoconference. Accordingly, it is further ORDERED that the joint pretrial
order shall also include a statement as to each parties’ capabilities to proceed with the trial
over video conference. In other words, the parties should state whether, on the date of trial,
they will have access to a reliable internet connection and a computer with a camera.

       SO ORDERED.

Dated: June 1, 2020
       New York, New York
